278 S.W.3d 736 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
David RAYFORD, Defendant/Appellant.
No. ED 91179.
Missouri Court of Appeals, Eastern District, Division Four.
March 10, 2009.
James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Timothy Forneris, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Before NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J, and MARY K. HOFF, J.


*737 ORDER

PER CURIAM.
Defendant, David Rayford, appeals from the judgment entered on a jury verdict finding him guilty of stealing third offense, in violation of sections 570.030 and 570.040 RSMo (2000). The trial court found defendant to be a persistent offender and sentenced him to seven years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).